       Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 1 of 127




                      IN THE UNITED STATE DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VAHAN KELERCHIAN                                :
                                                :
                            Plaintiff           :      Civil Action No. _______________
                                                :
              v.                                :
                                                :
BUREAU OF ALCOHOL, TOBACCO,                     :
FIREARMS AND EXPLOSIVES, an agency              :
of the Department of Justice                    :
                                                :
REGINA LOMBARDO, Acting Director                :
Bureau of Alcohol, Tobacco, Firearms, and       :
Explosives                                      :
                                                :      Complaint – Violations of the
WILLIAM BARR, Attorney General of the           :      18 U.S.C. § 925 and the APA
United States                                   :
                                                :
UNITED STATES OF AMERICA,                       :
                                                :
                            Defendants          :

                                 Exhibit List to Complaint

Exhibit A: March 2, 2018 letter enclosing Mr. Kelerchian’s Application for
           Restoration of Firearms Privileges, pursuant to 18 U.S.C. § 925(c) and
           27 C.F.R. § 478.144, and requisite documentation.

Exhibit B: Mailing certificate to then-ATF Acting Director Thomas Brandon

Exhibit C: Mailing certificate to Philadelphia Director of Operations Orellana

Exhibit D: Mailing certificate to ATF NCETR

Exhibit E: March 27, 2018 letter from ATF re: Mr. Kelerchian’s Application for
           Restoration of Firearms Privileges

Exhibit F: April 9, 2018 letter in response to ATF’s March 27, 2018 letter

Exhibit G: Mailing certificate to ATF Chief John Day
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 2 of 127




                      Exhibit A
                     Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 3 of 127

                         PRINCE LAW OFFICES, P.C.

Warren H. Prince                                                                                            Bechtelsville       1-610-845-3803
Karl P. Voigt IV                                                                                            Allentown           1-610-770-1151
Joshua Prince                                                                                               Bethlehem           1-610-814-0838
Eric E. Winter                                                                                              Camp Hill           1-717-731-0100
Thomas H. Odom                                                                                              Lancaster           1-717-393-7002
Stanley J. Kuter                                                                                            Lebanon             1-717-274-9250
Jeffrey A Franklin                                                                                          North Wales         1-215-412-0800
Adam J. Kraut                                                                                               Pottstown           1-610-326-4200
Jorge Pereira                                                                                               Pottsville          1-570-621-8828
                                                                                                            Reading             1-610-375-8425
                                                                                                            Toll Free           1-888-313-0416
                                                                                                            Fax                 1-610-845-3903

                                                             March 02, 2018

U.S. Department of Justice - Bureau of Alcohol, Tobacco, Firearms and Explosives
Attention Bureau of Alcohol, Tobacco, Firearms and Explosives NCETR - Relief of Disabilities
Section
Corporal Road, Building 3750, Redstone Arsenal
Huntsville, AL 35898

RE: Vahan Kelerchian Application for Restoration of Firearms Privileges
    FFL # 8-23-017-01-5A-02276

Dear Acting Director Brandon, DIO Orellana and ladies and gentlemen of the NCETR,

    Please be advised that I have been retained by Vahan Kelerchian, FFL no. 8-23-017-01-5A-
02276, in relation to his timely Application for Restoration of Firearms Privileges, pursuant to 18
U.S.C. § 925(c) and 27 C.F.R. 478.144. As there is conflicting information between the
information contained in the enclosed executed Applications and 27 C.F.R. 478.144, Mr.
Kelerchian is filing this form in compliance with both the instructions on the application and
Section 478.144.

    Specifically, as Section 478.144 requires three copies of the application to be filed with the
Director, as defined in 27 C.F.R. § 478.11, but the application instructions only require one copy
to be filed with NCETR, please find enclosed three copies of the executed Applications, which
are being served on Acting Director Brandon, NCETR, and Phialdelphia Director of Industry
Operations Juan Orellana. Please also find enclosed one copy of (1) an Authority for Release of
Information, (2) Mr. Kelerchian's court documents, including the Indictment and Amended
Judgement, (3) four letters of recommendation from references, who are not related to Mr.
Kelerchian by blood or marriage and have known him for at least 3 years, and (4) a completed FD
258 fingerprint card.

    Pursuant to Sections 925(c) and 478.144(i), as Mr. Kelerchian is an FFL holder, who has
continually and timely renewed his FFL, he shall not be "barred by such disability from further
operations under his license pending final action on an application for relief filed pursuant to this
section."


                     Prince Law Offices, P.C. • 646 Lenape Road, Bechtelsville, PA 19505 • 1-610-845-3803 • www.princelaw.com
           Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 4 of 127

   Thanking you for your time and consideration in Mr. Kelerchian's request, I am

                                                                          Yours truly,
                                                                          Prince Law Offices, P.C.



                                                                          Joshua Prince
                                                                          joshua@princelaw.com
                                                                          Extension: 81114
jp/web
Matter no. 37012
Enclosure

Distribution

U.S. Department of Justice - Bureau of Alcohol, Tobacco, Firearms and Explosives
Thomas E. Brandon
Mr. Juan F. Orellana




           Prince Law Offices, P.C. • 646 Lenape Road, Bechtelsville, PA 19505 • 1-610-845-3803 • www.princelaw.com
                     Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 5 of 127

                         PRINCE LAW OFFICES, P.C.

Warren H. Prince                                                                                            Bechtelsville       1-610-845-3803
Karl P. Voigt IV                                                                                            Allentown           1-610-770-1151
Joshua Prince                                                                                               Bethlehem           1-610-814-0838
Eric E. Winter                                                                                              Camp Hill           1-717-731-0100
Thomas H. Odom                                                                                              Lancaster           1-717-393-7002
Stanley J. Kuter                                                                                            Lebanon             1-717-274-9250
Jeffrey A Franklin                                                                                          North Wales         1-215-412-0800
Adam J. Kraut                                                                                               Pottstown           1-610-326-4200
Jorge Pereira                                                                                               Pottsville          1-570-621-8828
                                                                                                            Reading             1-610-375-8425
                                                                                                            Toll Free           1-888-313-0416
                                                                                                            Fax                 1-610-845-3903

                                                             March 02, 2018

Thomas E. Brandon
Bureau of Alcohol, Tobacco, Firearms and Explosives
99 New York Avenue, N.E.,
Washington, DC 20226

RE: Vahan Kelerchian Application for Restoration of Firearms Privileges
    FFL # 8-23-017-01-5A-02276

Dear Acting Director Brandon, DIO Orellana and ladies and gentlemen of the NCETR,

    Please be advised that I have been retained by Vahan Kelerchian, FFL no. 8-23-017-01-5A-
02276, in relation to his timely Application for Restoration of Firearms Privileges, pursuant to 18
U.S.C. § 925(c) and 27 C.F.R. 478.144. As there is conflicting information between the
information contained in the enclosed executed Applications and 27 C.F.R. 478.144, Mr.
Kelerchian is filing this form in compliance with both the instructions on the application and
Section 478.144.

    Specifically, as Section 478.144 requires three copies of the application to be filed with the
Director, as defined in 27 C.F.R. § 478.11, but the application instructions only require one copy
to be filed with NCETR, please find enclosed three copies of the executed Applications, which
are being served on Acting Director Brandon, NCETR, and Phialdelphia Director of Industry
Operations Juan Orellana. Please also find enclosed one copy of (1) an Authority for Release of
Information, (2) Mr. Kelerchian's court documents, including the Indictment and Amended
Judgement, (3) four letters of recommendation from references, who are not related to Mr.
Kelerchian by blood or marriage and have known him for at least 3 years, and (4) a completed FD
258 fingerprint card.

    Pursuant to Sections 925(c) and 478.144(i), as Mr. Kelerchian is an FFL holder, who has
continually and timely renewed his FFL, he shall not be "barred by such disability from further
operations under his license pending final action on an application for relief filed pursuant to this
section."



                     Prince Law Offices, P.C. • 646 Lenape Road, Bechtelsville, PA 19505 • 1-610-845-3803 • www.princelaw.com
          Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 6 of 127
   Thanking you for your time and consideration in Mr. Kelerchian's request, I am

                                                                          Yours truly,
                                                                          Prince Law Offices, P.C.



                                                                          Joshua Prince
                                                                          joshua@princelaw.com
                                                                          Extension: 81114
jp/web
Matter no. 37012
Enclosure

Distribution

U.S. Department of Justice - Bureau of Alcohol, Tobacco, Firearms and Explosives
Thomas E. Brandon
Mr. Juan F. Orellana




           Prince Law Offices, P.C. • 646 Lenape Road, Bechtelsville, PA 19505 • 1-610-845-3803 • www.princelaw.com
                     Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 7 of 127

                         PRINCE LAW OFFICES, P.C.

Warren H. Prince                                                                                            Bechtelsville       1-610-845-3803
Karl P. Voigt IV                                                                                            Allentown           1-610-770-1151
Joshua Prince                                                                                               Bethlehem           1-610-814-0838
Eric E. Winter                                                                                              Camp Hill           1-717-731-0100
Thomas H. Odom                                                                                              Lancaster           1-717-393-7002
Stanley J. Kuter                                                                                            Lebanon             1-717-274-9250
Jeffrey A Franklin                                                                                          North Wales         1-215-412-0800
Adam J. Kraut                                                                                               Pottstown           1-610-326-4200
Jorge Pereira                                                                                               Pottsville          1-570-621-8828
                                                                                                            Reading             1-610-375-8425
                                                                                                            Toll Free           1-888-313-0416
                                                                                                            Fax                 1-610-845-3903

                                                             March 02, 2018

Mr. Juan F. Orellana
Curtis Center
Suite 1000E
601 Walnut Street
Philadelphia, PA 19106

RE: Vahan Kelerchian Application for Restoration of Firearms Privileges
    FFL # 8-23-017-01-5A-02276

Dear Acting Director Brandon, DIO Orellana and ladies and gentlemen of the NCETR,

    Please be advised that I have been retained by Vahan Kelerchian, FFL no. 8-23-017-01-5A-
02276, in relation to his timely Application for Restoration of Firearms Privileges, pursuant to 18
U.S.C. § 925(c) and 27 C.F.R. 478.144. As there is conflicting information between the
information contained in the enclosed executed Applications and 27 C.F.R. 478.144, Mr.
Kelerchian is filing this form in compliance with both the instructions on the application and
Section 478.144.

    Specifically, as Section 478.144 requires three copies of the application to be filed with the
Director, as defined in 27 C.F.R. § 478.11, but the application instructions only require one copy
to be filed with NCETR, please find enclosed three copies of the executed Applications, which
are being served on Acting Director Brandon, NCETR, and Phialdelphia Director of Industry
Operations Juan Orellana. Please also find enclosed one copy of (1) an Authority for Release of
Information, (2) Mr. Kelerchian's court documents, including the Indictment and Amended
Judgement, (3) four letters of recommendation from references, who are not related to Mr.
Kelerchian by blood or marriage and have known him for at least 3 years, and (4) a completed FD
258 fingerprint card.

    Pursuant to Sections 925(c) and 478.144(i), as Mr. Kelerchian is an FFL holder, who has
continually and timely renewed his FFL, he shall not be "barred by such disability from further
operations under his license pending final action on an application for relief filed pursuant to this
section."


                     Prince Law Offices, P.C. • 646 Lenape Road, Bechtelsville, PA 19505 • 1-610-845-3803 • www.princelaw.com
           Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 8 of 127

   Thanking you for your time and consideration in Mr. Kelerchian's request, I am

                                                                          Yours truly,
                                                                          Prince Law Offices, P.C.



                                                                          Joshua Prince
                                                                          joshua@princelaw.com
                                                                          Extension: 81114
jp/web
Matter no. 37012
Enclosure

Distribution

U.S. Department of Justice - Bureau of Alcohol, Tobacco, Firearms and Explosives
Thomas E. Brandon
Mr. Juan F. Orellana




           Prince Law Offices, P.C. • 646 Lenape Road, Bechtelsville, PA 19505 • 1-610-845-3803 • www.princelaw.com
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 9 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 10 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 11 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 12 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 13 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 14 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 15 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 16 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 17 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 18 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 19 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 20 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 21 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 22 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 23 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 24 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 25 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 26 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 27 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 28 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 29 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 30 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 31 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 32 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 33 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 34 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 35 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 36 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 37 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 38 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 39 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 40 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 41 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 42 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 43 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 44 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 45 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 46 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 47 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 48 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 49 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 50 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 51 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 52 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 53 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 54 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 55 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 56 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 57 of 127




                       Exhibit B
      e 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 58 of




                                                                                                                                    1lil|i II
   f M ^ ^ fi c u j J ^ i ^ u j                                                                                          3P-37O(9                                                         m s0
                                                                                                                                                                                            V. . . . .        .     V               20a
    LP^LP "^C^^j/LOcdJL, T^j2ik-^                                                                                                                                 J N I T E D .S T A T E S
                                                                                                                                                                                                                             P R I O R Mr Y
                                                                                                                                                                                                                                ★       MAIL
                                                                                       i q ^                                                                      ' O S T A L S; E R V I C E m
                                                                                                                                                                                                                             E X P R E 55S™
PAY M E N T B Y A C C O U N T ( i f a p p l i c a b l e )                                                                ORIGIN (POSTAL SERVICE USE ONLY)
                                                                                                                              / Q 1 - D a y □ 2 - D a y □M i l i t a r y □ D P O |
USPS® Corporate Acct. No. Federal Agency Acct. No. or Postal Service™ Acct. No.
                                                                                                                          PO ZIP Code                                   Sch e d u l e d D e l i ve ry D a te Po s t a g e
                                                                                                                                                                        (MM/DDAA")
D E L I V E RY O P T I O N S ( C u s t o m e r U s e O n l y )
□ SIGNATURE REQUIRED Nole: The mailer must check the "Signature Required" box if the mailer 1)
Requires the addressee's signature; OR 2) Purchases additional insurance; OR 3) Purchases COD service; OR 4)
Purchases Return Receipt service, if the box is not checked, the Postal Service will leave the item in the addressee's    Date Accepted (MM/DD/YY)                      Scheduled Delivery Time iri s u r a n c e                       Fee      C CI D   Fee
mail receptacle or other secure location without attempting to obtain the addressee's signature on delivery.
Delivery Options                                                                                                                                                        □ 10:30 AM □3:00 PM
    □ No Saturday Delivery (delivered next business day)
    □ Sunday/Holiday Delivery Required (additional fee, where available*)                                                             rlit,                                   12             NOON                       $1                       $
                                                                                                                          Time Accepted                                 1 0 : 3 0 A M D e l i v e r y F e e Return Receipt Fee Livi3 Animal
    □ 10:30 AM Delivery Required (additional fee, where available*)                                                                                     Dam                                                                        nsportation Fee
                                                                                                                                                                                                                                                 Tra.
                 *Refer to USPS.com® or local Post Office" for availability.
  T 0 : , . L « s b p r , N „ P H O N F,                                                                                                                               $                                                 ;                       $
                                                                                                                          Special Handling/Fragile                      S u n d a y / H o l i d a y P r e m i u m F e e Totai   Postage & Fees
                                                                   P)rc?.Mor^
                                                                                                                          $                                            $
                                                                     /VTf                                                 Weight ^RatRate Acceptance Employee Initials
                                                                  \/ol          K                       '                                 lbs.             ozs.
                                                                                                                                                                                     VSiMr J
                                                                                                                         DELIVERY                            ( P O S TA L                           SERVICE                         USE              O N LY )        1
ZIP + 4* (U.S. ADDRESSES ONLY}
                                                                                                                          Delivery Attempt (MM/DDAT)                T i m e                              Employee Signature
^ ^ ^ U> -                                                                                                                                                                            c lAM
                                                                                                                                                                                      t   IPM
■ For pickup or USPS Tracking™, visit USPS.com or call 800-222-1811.                                                      Delivery Attempt (MMrt3D/YY)              T i m e                              Employee Signature
                                                                                                                                                                                      c lAM
■ $100.00 insurance included.
                                                                                                                                                                                      c IPM
                                                                                                                         L A B E L 11 - B . O C T O B E R 2 0 1 6              P S N 7 I3   90.02-000-9996                       o.ri      i.QTrtMPR            rtfypv
USPS.com® - USPS Tracking® Results
                   Case 2:20-cv-00253-WB             Document 1-1 https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tL...
                                                                   Filed 01/13/20 Page 59 of 127




         USPS Tracking
                                               ®                                                                      FAQs !




                                               Track Another Package                 +
                                                                                            Track Packages
                                                                                            Anytime, Anywhere

                      Get the free Informed Delivery® feature to receive
                                                                                     Learn More
                      automated notifications on your packages                                            (https://reg.usps.com

          /xsell?app=UspsTools&ref=homepageBanner&appURL=https%3A%2F%2Finformeddelivery.usps.com/box/pages/intro/start.action)




                                                                                                                  Remove          %
                 Tracking Number: EL731611443US




                                                                                                                                  Feedback
                 Scheduled Delivery by

                 TUESDAY

                 6       MARCH
                         2018 #
                                          by
                                          12:00pm #

                  ✓ Delivered
                 March 7, 2018 at 5:38 am
                 Delivered
                 WASHINGTON, DC 20226




                                                                                                              $
                     Proof of Delivery


                     To request a Proof of Delivery email with full details including a
                     delivery address, sign in to your USPS.com® account. !

                     For a Proof of Delivery email without a delivery address, provide your
                     name and email address below.



1 of 3                                                                                                                       1/3/20, 1:29 PM
USPS.com® - USPS Tracking® Results
                   Case 2:20-cv-00253-WB                 Document 1-1 https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tL...
                                                                       Filed 01/13/20 Page 60 of 127

                  *Indicates   a required field


                  *First Name                                   M.I.           *Last Name

                    First                                                       Last


                  *Email Proof of Delivery to up to three addresses

                    email123@mail.com


                  Add Another Email +




                                                            Request Email




                                                                                                           $
                  Tracking History




                                                                                                                         Feedback
                  M a rc h 7 , 2 0 1 8 , 5 : 3 8 a m
                  Delivered
                  WASHINGTON, DC 20226
                  Your item was delivered at 5:38 am on March 7, 2018 in WASHINGTON, DC
                  20226 to ATF 20226 PU. The item was signed for by E ANDERSON.



                  M a rc h 6 , 2 0 1 8 , 1 0 : 4 6 a m
                  Available for Pickup
                  WASHINGTON, DC 20226



                  M a rc h 6 , 2 0 1 8 , 1 0 : 2 8 a m
                  Arrived at Post Office
                  WASHINGTON, DC 20018



                  M a rc h 6 , 2 0 1 8 , 5 : 3 0 a m
                  Departed USPS Regional Facility
                  LEHIGH VALLEY PA DISTRIBUTION CENTER



                  M a rc h 5 , 2 0 1 8 , 7 : 4 0 p m




2 of 3                                                                                                                 1/3/20, 1:29 PM
USPS.com® - USPS Tracking® Results
                   Case 2:20-cv-00253-WB               Document 1-1 https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tL...
                                                                     Filed 01/13/20 Page 61 of 127


                  Arrived at USPS Regional Origin Facility
                  LEHIGH VALLEY PA DISTRIBUTION CENTER



                  M a rc h 5 , 2 0 1 8 , 4 : 3 0 p m
                  Departed Post Office
                  BARTO, PA 19504



                  M a rc h 5 , 2 0 1 8 , 3 : 1 7 p m
                  USPS in possession of item
                  BARTO, PA 19504




                                                                                                         &
                  Product Information



                                                           See Less     $




                                                                                                                       Feedback
                             Can’t find what you’re looking for?
                    Go to our FAQs section to find answers to your tracking questions.


                                                               FAQs




3 of 3                                                                                                               1/3/20, 1:29 PM
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 62 of 127




                       Exhibit C
Adoo      aawoisno-z                            9666-000-20-069Z       NSd           91-03 0390100 'a-u lasvn

                                                            wd □
                                                                                                                                                                                                'papnpuf aouejnsu! 00'OOI-$
                                                            m j j
                                                                             eujLL
                                                                                                                                        •im-ZZZ-QOQ IIBO JO Uioo-Sdsn IISIA '«6u!>(0BJiSdSn JO dn>|0id joj
                                      djniBU&s eaAo|duJ3                             (AA/ao/WlAl) Idujawv AjSAiiea

                                                            HdQ
                                                            m      o
                                      djn)Bu6!S aaAojdujs                    euJii   (AAyaO/lftJW) iduiQHV AiaAjiao
                                                                                                                                                         L-l ll ' '~V, V. . (A1NOS3SS3UaaV STl).l' + dl2
                                                         (AiNO 3sn soiAaas ivisod) AasAnsa


                                                                                                                                                                              IS                                       lo'T)
                                                 siBiHU] eeZqdaia eoueideoov               w               iqBlSM
                                                                                                                                                                                      -^OOOl

                       seed >8 eBeisod |bioi    eej lunjiuejd Aep![OH/Aepun$              a|i6Bjj/6u!|puBH leiMds

                                                                                                                                                                                                                    (iNIUd 3SV31d)                                                        :OJ.
                                                                                                                                                                •Ai!i!qB|!BAB JOJ jsod leooi jo «UJOO SdSn oj Jepy.
  eed uo!)eviodsueJi                                                                 ma                        ^                                           (.eiqeiiBAB ejeq/A 'eaj leuoRippB) pejinbaH AjaAnea ;aiv Oe-Ol- □
        leujjuv eAji       e©d jdjeoeu ujnjeu          eedZje/vJiea l^V Oe:Ol                     peideoov eujn
                                                                                                                                                    (.eiqBHBAB ejaqM 'aaj leuojUppB) pajmbay AjaAiiaQ ABpnon/Aepuns
                                                                NOON 31 ^                                                                                              (Abp ssauisnq pcau pajeAnap) AiaAiiea ABpjniBS on Q
                                                 MdOo:eD wvoe:oi.n                                                                                                                                                      SUO|)dO Aj8A||8a
                                                                                                                               'ZjaAiisp uo ajniBuSjS s,aessdjppB ain ujeiqo oi QujiduteuB inoiniM uodbooi sjnsas jeqio jo apB]deo9J hblu
                                                    euJ!iAj8A!|0a peinpeqos          (AA/aa/l^l'N) peideoov bibq      s.aassejppB aqi ui ujai! aq) eA6d| ihm aojAjas |B)SOd eip 'pa>peqo )ou si xoq aqi ii -aoiAias idjaoey ujnod saseqojnd
                                                                                                                         dO 'esiAJSs 000 sesBqaind (c dO leouBjnsuj iBuojiippe sesBqojnd (z dO ^ajniBu&s s.aassajppB eqi sejpbad
                                                                                                                      {I J0HBUJ eqi }■ xoq Jjejinbad ejniBU&s. aqj >paqo isnuj jenBiu am ;e;oN QiainOad HdniVNOIS H

                                                                (AA/aO/WW)                                                                                                    (A|uo osn jaiuoisno) SNOIXdO Ad3An3a
                                                    eiBQ AieAiieQ pe[npeqos
                                                                                        ^7«!7i      epoQ dIZpd
   odan                           Aieiim □                         Aea-S □
                                                                                                    ABQ-H^            ■ON "pov «1®3!AI9S IBjsod .10 ON "POV AousBy iBjapaj                                -ON pov epjodjoo ,SdSn
                                                             (A3N0 3Sn 3aiAU3S HVXSOd) NI9IU0                                                                                      (aiqeoMdde ij) iNOOOOV AS INSIAIAVd


        »xSS3UdX3                               ®3DIAil3SlVlSOd
             *   1     I    VIAI      *
                                                  s3ivisa3iiNn                                                  ^            SaSfbl
           A i m o i d d
                                                                                                                                                                                -rrhnyr^ nh'H
          p\r\7 O T;                                    I'fiEhTEZ 1j

                                                                                                                                                                    q/<^oHd                                   (iNiud 3sv9-id) :|/\|Odd
                                                                                                                                                                                                         AiNo        3sn      a3woisno
                                                                                                                                                                                                                               e 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 63 o
USPS.com® - USPS Tracking® Results
                   Case 2:20-cv-00253-WB                    Document 1-1 https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tL...
                                                                          Filed 01/13/20 Page 64 of 127




         USPS Tracking
                                                  ®                                                                    FAQs !




                                                  Track Another Package                 +
                                                                                              Track Packages
                                                                                              Anytime, Anywhere

                      Get the free Informed Delivery® feature to receive
                                                                                        Learn More
                      automated notifications on your packages                                             (https://reg.usps.com

          /xsell?app=UspsTools&ref=homepageBanner&appURL=https%3A%2F%2Finformeddelivery.usps.com/box/pages/intro/start.action)




                                                                                                                   Remove          &
                 Tracking Number: EL731611465US




                                                                                                                                   Feedback
                 Scheduled Delivery by

                 TUESDAY

                 6        MARCH
                          2018 #
                                             by
                                             12:00pm #

                  ✓ Delivered
                 March 6, 2018 at 10:52 am
                 Delivered
                 PHILADELPHIA, PA 19106




                                                                                                              $
                     Proof of Delivery


                                                                                                              %
                     Tracking History


                     M a rc h 6 , 2 0 1 8 , 1 0 : 5 2 a m
                     Delivered



1 of 3                                                                                                                        1/3/20, 1:36 PM
USPS.com® - USPS Tracking® Results
                   Case 2:20-cv-00253-WB               Document 1-1 https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tL...
                                                                     Filed 01/13/20 Page 65 of 127


                  PHILADELPHIA, PA 19106
                  Your item was delivered at 10:52 am on March 6, 2018 in PHILADELPHIA, PA
                  19106. Waiver of signature was exercised at time of delivery.



                  M a rc h 6 , 2 0 1 8 , 6 : 0 0 a m
                  Arrived at Post Office
                  PHILADELPHIA, PA 19104



                  M a rc h 6 , 2 0 1 8 , 1 2 : 5 9 a m
                  Arrived at USPS Regional Facility
                  PHILADELPHIA PA DISTRIBUTION CENTER



                  M a rc h 5 , 2 0 1 8 , 7 : 4 0 p m
                  Arrived at USPS Regional Facility
                  LEHIGH VALLEY PA DISTRIBUTION CENTER




                                                                                                                       Feedback
                  M a rc h 5 , 2 0 1 8 , 4 : 3 0 p m
                  Departed Post Office
                  BARTO, PA 19504



                  M a rc h 5 , 2 0 1 8 , 3 : 1 5 p m
                  USPS in possession of item
                  BARTO, PA 19504




                                                                                                         $
                  Product Information



                                                           See Less     %




                             Can’t find what you’re looking for?
                    Go to our FAQs section to find answers to your tracking questions.




2 of 3                                                                                                               1/3/20, 1:36 PM
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 66 of 127




                       Exhibit D
      e 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 67 of




FROM:'lis!
                                                                                                                                         1
                                                                                                                                                                                                               o2018
                                                                                                                           oP-3^o                                                                                     P R I O R I "F Y
                                                                                                                                                          f U N I T E D .S T A T E S                                     ★            MAIL                  ★
                                                                                                                                                           P O S T A L S: e r v i c e < s ,
                                                                                                                                                                                                                      E X P R E JSS™
PAYMENT BY ACCOUNT (if applicable)                                                                                        ORIGIN (POSTAL SERVICE USE ONLY)
USPS* Corporate Acct. No. Federal Agency Acct. No. or Postal Service™ Accl. No.
                                                                                                                               jQl-Oay                    □            2-Day                      Q            Military                           □             DPO
                                                                                                                          PC ZIP Code                             Scheduled Delivery Date                      Postage
DELIVERY OPTIONS {Customer Use Only)                                                                                                                              (MM/DDA'V)
m SIGNATURE REQUIRED Note: The mailer must check the "Signature Required" box if the mailer: 1)
Requires the addressee's signature; OR 2) Purchases additional insurance; OR 3) Purdiases COD sen/ice; OR 4)                                              - MUiS
 Purchases Return Receipt service. If the box is not checked, the Postal Service will leave the item in the addressee's
                                                                                                                           Date Accepted (MM/DdI'Y )            Scheduled Delivery Time                        Insurance               Fee         C (OD Fee
 mail receptacle or other secure location without attempting to obtain the addressee's signature on delivery.
 Delivery Options                                                                                                                                                 □ 10:30 AM □ 3:00 PM
   □ No Saturday Delivery (delivered next business day)                                                                                                           ^12NOON                                      $                                   $
   O Sunday/Holiday Delivery Required (additional fee, where available*)                                                   %(^\
                                                                                                                          Ti m e A c c e p t e d                  10:30 AM Delivery Fee                        R e t u r n R e c e i p t F e e L i \ ,' e
   □ 10:30 AfVl Delivery Required (additional fee, where available*)                                                                                                                                                                                        Animal
                                                                                                                                                          A M                                                                                     T ninsportation    Fee
                 • R e f e r t o U S P S . c o m ® o r l o c a l P o s t O f f i c e " f o r a v a i l a b i l i t y. i
                                                                                                                                                          ™ $                                                  $                                   $
^                                                                      ^          P(T
                                                                  ArP NdcrfC-P^ttvTg • fV^
                                                                                                                           Special Handling/Fragile               Sunday/Holiday Premium Fee                   Total Postage & Fees
                                                                                                                           $                                      $
                                                                                                                          '.rmj /Flat                     Rate Acceptance Employee Initials
 Hwn^sV//l-e, jf\\_                                                                                                                         lbs.      0
                                                                                                                          DELIVERY (POSTAL SERVICE USE ONLY)
ZIP + 4® (U.S. ADDRESSES ONLY)
                                                                                                                          Delivery Attempt (MhVDD/YT ) T i m e                             Employee Signature
                                                                                                                                                                            □ 1 AM
                                                                                                                                                                               1 PM ' '
■ For pickup or USPS Tracking™, visit USPS.com or call 800-222-1811.                                                      Delivery Attempt (MM/DD/YY )          Time                       Employee Signature
1 $100.00 insurance included.                                                                                                                                               □ 1 AM
                                                                                                                                                                            □ IPM
                                                                                                                          LABEL 11-B. OCTOBER 2(1 1 6                 PSN   7 f3 9 0 - 0 2 - 0 0 0 - 9 9 9 6                       icTrkiLiieD                         nrtov
USPS.com® - USPS Tracking® Results
                   Case 2:20-cv-00253-WB                    Document 1-1 https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tL...
                                                                          Filed 01/13/20 Page 68 of 127




         USPS Tracking
                                                  ®                                                                    FAQs !




                                                  Track Another Package                 +
                                                                                              Track Packages
                                                                                              Anytime, Anywhere

                      Get the free Informed Delivery® feature to receive
                                                                                        Learn More
                      automated notifications on your packages                                             (https://reg.usps.com

          /xsell?app=UspsTools&ref=homepageBanner&appURL=https%3A%2F%2Finformeddelivery.usps.com/box/pages/intro/start.action)




                                                                                                                   Remove          &
                 Tracking Number: EL731611430US




                                                                                                                                   Feedback
                 Scheduled Delivery by

                 TUESDAY

                 6        MARCH
                          2018 #
                                             by
                                             12:00pm #

                  ✓ Delivered
                 March 6, 2018 at 10:45 am
                 Delivered
                 HUNTSVILLE, AL 35898




                                                                                                              $
                     Proof of Delivery


                                                                                                              %
                     Tracking History


                     M a rc h 6 , 2 0 1 8 , 1 0 : 4 5 a m
                     Delivered



1 of 3                                                                                                                        1/3/20, 1:39 PM
USPS.com® - USPS Tracking® Results
                   Case 2:20-cv-00253-WB                 Document 1-1 https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tL...
                                                                       Filed 01/13/20 Page 69 of 127


                  HUNTSVILLE, AL 35898
                  Your item was delivered at 10:45 am on March 6, 2018 in HUNTSVILLE, AL
                  35898 to CENTRAL MAIL. The item was signed for by B MOORE.



                  M a rc h 6 , 2 0 1 8 , 1 0 : 4 3 a m
                  Available for Pickup
                  HUNTSVILLE, AL 35898



                  M a rc h 6 , 2 0 1 8 , 1 0 : 4 3 a m
                  Arrived at Post Office
                  HUNTSVILLE, AL 35808



                  M a rc h 6 , 2 0 1 8 , 8 : 5 1 a m
                  Arrived at USPS Regional Destination Facility
                  HUNTSVILLE AL DISTRIBUTION CENTER




                                                                                                                         Feedback
                  M a rc h 6 , 2 0 1 8 , 5 : 3 0 a m
                  Departed USPS Regional Facility
                  LEHIGH VALLEY PA DISTRIBUTION CENTER



                  M a rc h 5 , 2 0 1 8 , 7 : 4 0 p m
                  Arrived at USPS Regional Origin Facility
                  LEHIGH VALLEY PA DISTRIBUTION CENTER



                  M a rc h 5 , 2 0 1 8 , 4 : 3 0 p m
                  Departed Post Office
                  BARTO, PA 19504



                  M a rc h 5 , 2 0 1 8 , 3 : 1 4 p m
                  USPS in possession of item
                  BARTO, PA 19504




                                                                                                           $
                  Product Information




2 of 3                                                                                                                 1/3/20, 1:39 PM
USPS.com® - USPS Tracking® Results
                   Case 2:20-cv-00253-WB   Document 1-1 https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tL...
                                                         Filed 01/13/20 Page 70 of 127


                                               See Less     %




                         Can’t find what you’re looking for?
                    Go to our FAQs section to find answers to your tracking questions.


                                                   FAQs




                                                                                                           Feedback




3 of 3                                                                                                   1/3/20, 1:39 PM
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 71 of 127




                       Exhibit E
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 72 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 73 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 74 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 75 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 76 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 77 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 78 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 79 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 80 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 81 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 82 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 83 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 84 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 85 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 86 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 87 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 88 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 89 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 90 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 91 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 92 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 93 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 94 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 95 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 96 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 97 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 98 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 99 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 100 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 101 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 102 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 103 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 104 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 105 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 106 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 107 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 108 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 109 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 110 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 111 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 112 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 113 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 114 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 115 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 116 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 117 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 118 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 119 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 120 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 121 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 122 of 127
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 123 of 127




                        Exhibit F
                   Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 124 of 127

                         PRINCE LAW OFFICES, P.C.

Warren H. Prince                                                                                            Bechtelsville       1-610-845-3803
Karl P. Voigt IV                                                                                            Allentown           1-610-770-1151
Joshua Prince                                                                                               Bethlehem           1-610-814-0838
Eric E. Winter                                                                                              Camp Hill           1-717-731-0100
Thomas H. Odom                                                                                              Lancaster           1-717-393-7002
Stanley J. Kuter                                                                                            Lebanon             1-717-274-9250
Jeffrey A Franklin                                                                                          North Wales         1-215-412-0800
Adam J. Kraut                                                                                               Pottstown           1-610-326-4200
Jorge Pereira                                                                                               Pottsville          1-570-621-8828
                                                                                                            Reading             1-610-375-8425
                                                                                                            Toll Free           1-888-313-0416
                                                                                                            Fax                 1-610-845-3903

                                                              April 09, 2018

U.S. Department of Justice - Bureau of Alcohol, Tobacco, Firearms and Explosives
Attention Bureau of Alcohol, Tobacco, Firearms and Explosives NCETR - Relief of Disabilities
Section
Corporal Road, Building 3750, Redstone Arsenal
Huntsville, AL 35898

RE: Vahan Kelerchian Application for Restoration of Firearms Privileges
    FFL # 8-23-017-01-5A-02276

Dear Chief Day,

    I am in receipt of your March 27, 2018 letter and the enclosures, wherein you returned Mr.
Kelerchian's application for federal firearms relief.

     As you should be aware and as I explained in my original letter of March 02, 2018, pursuant
to 18 U.S.C. § 925(c) and 27 C.F.R. § 478.144(i), as Mr. Kelerchian is an FFL holder, who has
continually and timely renewed his FFL, provided he files an application for federal firearms
relief, he shall not be "barred by such disability from further operations under his license pending
final action on an application for relief filed pursuant to this section." Although I am acutely
aware that since 1992 the Congress has precluded ATF from conducting federal firearms relief
determinations through the ATF's annual appropriation bill, in this situation, because Mr.
Kelerchian is an FFL, ATF is required to retain the application and process it, when, if ever, the
Congress appropriates money for ATF to conduct federal firearms relief determinations. It is for
that reason that I am returning Mr. Kelerchian's entire application packet to you.

    I also note in passing that you and other employees of ATF would seemingly be barred from
issuing letters such as your March 27, 2018 letter and returning applications, as the language in
the annual appropriation bill, as has existed since 1992, provides, in pertinent part, that "none of
the funds appropriated herein shall be available to investigate or act upon an application for relief
from Federal firearms disabilities under Section 925(c)." As all employees of ATF are paid through
the annual appropriations bill and you are taking action by returning an application, including
incurring printing, mailing and other costs, such action would seemingly be in violation of the


                     Prince Law Offices, P.C. • 646 Lenape Road, Bechtelsville, PA 19505 • 1-610-845-3803 • www.princelaw.com
         Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 125 of 127
Congressional mandate.

   If you have any further questions or concerns, please do not hesitate to contact me. Thanking
you for your time and assistance in this matter, I am

                                                                          Respectfully Yours,
                                                                          Prince Law Offices, P.C.



                                                                          Joshua Prince
                                                                          joshua@princelaw.com
                                                                          Extension: 81114
jp/web
Matter no. 37012
Enclosure




           Prince Law Offices, P.C. • 646 Lenape Road, Bechtelsville, PA 19505 • 1-610-845-3803 • www.princelaw.com
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 126 of 127




                       Exhibit G
Case 2:20-cv-00253-WB Document 1-1 Filed 01/13/20 Page 127 of 127
